DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
The limitation, “wherein the weighing unit has a flat shape and can be folded, so that the opening can be sealed when the weighting unit is not in used,” lacks support in the original disclosure.
The publication US 20210049571 (as an evidence of the Specification) states in paragraph [0035], “The weighing unit 26 in the present embodiment is in a shape of a flat plate and can be folded, so that the weighing unit 26 can seal the input port 13 when the weighting unit 26 is not in use.”
The drawings, Figures 1, 3, & 5 shows the opening 11 not being close enough proximity to be able to be sealed by the weighting unit 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:
The limitation, “a second of the main body,” is indefinite as it is unclear what the adjective, ‘second,’ modifies.
There is insufficient antecedent basis for the limitation, “the second side of the main body.”
Re Claims 1 & 9:
There is insufficient antecedent basis for the limitation, “the weighting unit.”  In addition, the relationship between the limitations, “weighting unit” and “weighing unit” is indefinite.
Re Claim 4:
The limitation, “payment machines,” is indefinite.  Perhaps what is meant is, “payment instruments.”  The prior-art examination will be on “payment instruments.”
All dependent claims are indefinite at least due to the dependency on the indefinite base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW 201713583 A) in view of Brown (US 20080140253 A1).
Re Claim 1: Yang discloses 
A waste recycling system with an automated dumpster comprising: 
a main body including: 
an opening (fig 1: 13) disposed at a first side of the main body; 
a movable door panel (fig 1: 13) disposed at a position corresponding to the opening; and used to cover the opening; and 
an input port (fig 1: 121) disposed at a second of the main body; 
a main control module (fig 1: 2) disposed within the main body and used to control all functions of the recycling system, and the main control module further including: 
a main control unit used to send or receive commands and feedbacks of all control functions; 
an input unit (fig 1: 211) electrically connected to the main control unit and disposed at the second side of the main body to display system-related information, and is operated by touch action and transmits input-related information to the main control unit; 
a payment flow unit (fig 1: 222) electrically connected to the main control unit, and the payment flow unit disposed on the second side of the main body and adjacent to the input unit; 
a weighing unit (fig 6: 4) electrically connected to the main control unit for weighing weight of recycling materials and transmitting weighting information to the main control unit, and the weighing unit disposed at the second side of the main body, and a position of the weighting unit corresponding to the opening of the main body.
However, Yang does not disclose 
a wireless receiving unit electrically connected to the main control unit for sending and receiving wireless signals so as to return the wireless signal to the main control unit; and 
a dumpster module electrically connected to the main control module, and including: 
a dumpster having a plurality of rollers disposed at bottom of the dumpster, accommodated inside the main body and close to the input port; and 
a sub-control module disposed on the dumpster and including: 
a sub-control unit, which is a function control center of the dumpster module, used to transmit or receive control commands and feedback of the dumpster module and electrically connected to the main control unit; 
a power unit electrically connected to the sub-control unit, and used to connect the plurality of rollers to provide power to drive the plurality of rollers to rotate; 
a scanning unit electrically connected to the sub-control unit and disposed at a front end of the dumpster, and used for receiving signals and transmitting to the sub-control unit; 
a sub-wireless unit electrically connected to the sub-control unit to send and receive the wireless signals cooperated with the main control unit to receive control commands; and 
a plurality of guiding units disposed on a transporting path of the dumpster, wherein the scanning unit on the dumpster is scanning and reporting scanned signal to the sub-control unit to control the dumpster operating automatically.
Brown however discloses 
a wireless receiving unit (fig 14: 256) electrically connected to the main control unit for sending and receiving wireless signals so as to return the wireless signal to the main control unit; and 
a dumpster module (fig 14: 250) electrically connected to the main control module, and including: 
a dumpster having a plurality of rollers (figs 1 & 2: 24, 25, & 26) disposed at bottom of dumpster; and 
a sub-control module disposed on the dumpster and including: 
a sub-control unit (fig 9: 166), which is a function control center of the dumpster module, used to transmit or receive control commands and feedback of the dumpster module and electrically connected to the main control unit; 
a power unit (fig 9: 194) electrically connected to the sub-control unit, and used to connect the plurality of rollers to provide power to drive the plurality of rollers to rotate; 
a scanning unit (fig 16: 298) electrically connected to the sub-control unit and disposed at a front end of the dumpster, and used for receiving signals and transmitting to the sub-control unit; 
a sub-wireless unit (fig 9 : 196, fig 14: 254) electrically connected to the sub-control unit to send and receive the wireless signals cooperated with the main control unit to receive control commands; and 
a plurality of guiding units (p57: an in ground wire, magnetic strip, lighted strand, painted stripe or the like) disposed on a transporting path of the dumpster, wherein the scanning unit on the dumpster is scanning and reporting scanned signal to the sub-control unit to control the dumpster operating automatically.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Brown’s teaching in the system of Yang for the purpose of automating the needed regular movements of the dumpster.
Re Claim 2: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the main control unit is electrically connected to a refrigeration unit (fig 1: 6), and the refrigeration unit is located on top of the main body to reduce temperature inside the main body.
Re Claim 3: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the input unit is a display touch panel (fig 1: 211).
Re Claim 4: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the payment flow unit is a scanning device for accepting any payment instruments (fig 1: 222).
Re Claim 8: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the weighing unit is an electronic scale (the weight sensor 4 measures the weight of the waste 92 and transmits a weight signal to the processing unit 23).
Re Claim 10: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the main control unit is electrically connected to a compressing unit (fig 2: 71), and the compressing unit is located inside the main body and corresponds to the position of the dumpster.
Re Claim 11: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the power unit is a power motor (Brown p43: power unit 70 driving rear wheels 24, 25. A wheel motor 140 is in operative engagement…).
Re Claim 12: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the guiding units are signal transmitters (Brown p46: An electrically energized wire placed on the ground commensurate with the desired track or buried in the ground can be used to guide the travel of the refuse container. The electrical field generated by such wire can be sensed, p50: a length of wire to be sensed, whether or not it is electrically charged).
Re Claim 13: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the guiding units are inductive tags for providing signals (Brown p46: a magnetic strip placed along the desired track, p50: a plurality of magnets or magnetic strip to be sensed).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW 201713583 A) modified by Brown (US 20080140253 A1) in view of Naber (AT 516591 A1).
Re Claim 5: Yang modified by Brown discloses the waste recycling system of claim 1, with the payment flow unit.
However, Yang modified by Brown does not disclose a coin machine.
Naber however discloses a coin machine (fig 1: 4).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Naber’s teaching in the system of Yang modified by Brown for the purpose of allowing coins to be used as payment.

Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW 201713583 A) modified by Brown (US 20080140253 A1) in view of Lee (KR 101412527 B1).
Re Claim 6: Yang modified by Brown discloses the waste recycling system of claim 1, with the input unit.
However, Yang modified by Brown does not discloses being provided with an audio playing unit for playing related audio description or prompt sound.
Lee however discloses being provided with an audio playing unit for playing related audio description or prompt sound (Step-by-step for the audio guidance speaker).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lee’s teaching in the system of Yang modified by Brown for the purpose of instructing and/or informing the user.
Re Claim 7: Yang modified by Brown discloses the waste recycling system of claim 1, wherein the main control unit is electrically connected to a sensing unit.
However, Yang modified by Brown does not discloses that the sensing unit is used to identify user's identity.
Lee however discloses that the sensing unit is used to identify user's identity (recognition of the IC chip or smart phone credit card for the operation of the apparatus,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lee’s teaching in the system of Yang modified by Brown for the purpose of restricting to only permitted users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven S Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/           Examiner, Art Unit 2876      

/THIEN M LE/           Primary Examiner, Art Unit 2876